Citation Nr: 0601658	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for gouty arthropathy of 
the left ankle and foot, claimed as left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to May 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which denied entitlement to the 
benefit currently sought on appeal.  In September 2004, the 
Board remanded the claim for further action.  Such was 
undertaken, and in September 2005, a supplemental statement 
of the case was issued.


FINDING OF FACT

The veteran's gouty arthropathy of the left ankle and foot 
manifested many years after service and is not related to his 
service.


CONCLUSION OF LAW

The veteran's gouty arthropathy of the left ankle and foot 
was not incurred or aggravated in his active duty service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for a foot disability.  
In this context, the Board notes that a substantially 
complete application was received in April 2001.  In July 
2001, prior to its adjudication of this claim, the AOJ 
provided notice to the veteran regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  During the course 
of the appeal, in May 2005, this notice was reissued to the 
veteran.  He was also instructed to submit any evidence in 
his possession that pertained to his claim.  In June 2005, 
the veteran indicated that he had no further evidence in 
support of his claim.  Thus, the Board finds that the content 
and timing of the July 2001 and May 2005 notices comport with 
the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Service medical 
records have been associated with the claims file.  All 
identified treatment records have been secured.  

It is observed that the veteran has not been examined in 
conjunction with his claim.  The Board is required to seek a 
medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent evidence of a 
current disability, establishes that the veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service 
event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2005).  
In this case, it is true that the veteran was treated for 
peroneal spasms in his feet while in service.  However, the 
information and evidence of record does not indicate that his 
current gouty arthropathy may be related to those symptoms in 
service, which were attributed to bilateral pes planus which 
is not at issue.  Therefore, an exam is not required.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Service Connection

The veteran claims entitlement to service connection for 
gouty arthropathy of the left ankle and foot, as he was 
treated for foot problems while in service.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

In this case, service medical records reveal that the veteran 
entered service with secondary pes planus, and was treated on 
several occasions for peroneal spasms directly related to 
that disorder.  The veteran was ultimately discharged from 
service in May 1958 due to his pes planus.  The Board notes 
that service connection was originally denied for that 
disorder in October 1958.  

Post-service medical records, dated from August 2001 to 
December 2001, document treatment for gouty arthropathy, as 
diagnosed in September 2001, more than forty years after the 
veteran's separation from service.  These records are silent 
on the issue of etiology of the veteran's gout disorder.  In 
fact, the record as a whole is negative for any opinion 
referable to a medical nexus between the veteran's service 
and his current foot disability.  Without such evidence, the 
claim must be denied.  See Hickson, supra.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Service connection for gouty 
arthropathy is not warranted.
	
ORDER

Entitlement to service connection for gouty arthropathy of 
the left ankle and foot is denied.


_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


